Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is by and between Gulf
Island Fabrication, Inc. (“Gulf Island” or the “Company”) and <<Participant
Name>> (the “Award Recipient”).

WHEREAS, the Committee believes that entering into this Agreement with the Award
Recipient is consistent with the purpose for which the Plan was adopted.

NOW, THEREFORE, Gulf Island and the Award Recipient hereby agree as follows:

1.

AWARD OF RESTRICTED STOCK UNITS

1.1 On <<Grant Date>> (the “Date of Grant”), and upon the terms and conditions
of the Plan and this Agreement, and in consideration of services rendered, Gulf
Island awarded (the “RSU Award”) to the Award Recipient <<Grant Amount>>
restricted stock units (the “RSUs”), that vest, subject to Sections 2 and 4
hereof, as follows:

 

Scheduled Vesting Date

   Amount of
RSUs To Vest  

First Anniversary of Date of Grant

     33 % 

Second Anniversary of Date of Grant

     33 % 

Third Anniversary of Date of Grant

     Remaining balance   

2.

TERMS OF

RESTRICTED STOCK UNITS

2.1 Each RSU represents the right to receive from Gulf Island, upon vesting, one
share of Common Stock, free of any restrictions.

2.2 The RSUs may not be sold, assigned, donated, transferred, exchanged,
pledged, hypothecated or otherwise encumbered. The Award Recipient shall have no
rights, including but not limited to, voting and dividend rights, in the shares
of Common Stock underlying the RSUs unless and until such shares are issued to
the Award Recipient, or as otherwise provided in this Agreement.

2.3 If the RSUs have not already vested in accordance with Section 1.1 above,
the RSUs shall vest and all restrictions set forth in Section 2.2 shall lapse,
if there has been a Change of Control, and within one year following such Change
of Control the Award Recipient’s employment with the Company is terminated by
the Company without Cause or by such participant with Good Reason, as further
described in Section 12.10 of the Plan.

 

1



--------------------------------------------------------------------------------

3.

ISSUANCE OF SHARES UPON VESTING

3.1 As soon as practicable after the vesting of the RSUs, but no later than 30
days from such date, Gulf Island will credit the Award Recipient’s brokerage
account with the shares of Common Stock issuable upon vesting. If the Award
Recipient has not established a brokerage account, the shares will be held by
Gulf Island’s transfer agent until such time as the Award Recipient opens an
account.

3.2 Upon issuance of such shares of Common Stock, the Award Recipient is free to
hold or dispose of such shares, subject to applicable securities laws and any
internal policy then in effect and applicable to the Award Recipient, such as
Gulf Island’s Insider Trading Policy.

4.

TERMINATION OF EMPLOYMENT

If the Award Recipient’s employment terminates for any reason prior to the
vesting of some or all of the RSUs (except in connection with a Change of
Control as described in Section 2.3 above and Section 12.10 of the Plan), all
unvested RSUs granted hereunder shall immediately be forfeited.

5.

FORFEITURE OF AWARD

5.1 If the Award Recipient engages in grossly negligent conduct or intentional
misconduct that either (a) requires the Company’s financial statements to be
restated at any time beginning on the Date of Grant and ending on the third
anniversary of the end of the final vesting date set forth in Section 1.1 or
(b) results in an increase of the value of the RSUs upon vesting, then the
Committee, after considering the costs and benefits to the Company of doing so,
may seek recovery for the benefit of the Company of the difference between the
shares of Common Stock received upon vesting during the three-year period
following such conduct and the shares of Common Stock that would have been
received based on the restated financial statements or absent the increase
described in part (b) above (the “Excess Shares”). All determinations regarding
the amount of the Excess Shares shall be made solely by the Committee in good
faith.

5.2 The RSU Award granted hereunder is also subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the United States Securities and Exchange Commission or national
securities exchanges thereunder.

5.3 If the Committee determines that the Award Recipient owes any amount to the
Company under Sections 5.1 or 5.2 above, the Award Recipient shall return to the
Company the Excess Shares (or the shares recoverable under Section 5.2) acquired
by the Award Recipient pursuant to this Agreement (or other securities into
which such shares have been converted or exchanged) or, if no longer held by the
Award Recipient, the Award Recipient shall pay to the Company, without interest,
all cash, securities or other assets received by the Award Recipient upon the
sale or transfer of such shares. The Award Recipient acknowledges that the
Company may, to the fullest extent permitted by applicable law, deduct such
amount owed from any

 

2



--------------------------------------------------------------------------------

amounts the Company owes the Award Recipient from time to time for any reason
(including without limitation amounts owed to the Award Recipient as salary,
wages, reimbursements or other compensation, fringe benefits, retirement
benefits or vacation pay). Whether or not the Company elects to make any such
set-off in whole or in part, if the Company does not recover by means of set-off
the full amount the Award Recipient owes it, the Award Recipient hereby agrees
to pay immediately the unpaid balance to the Company.

6.

WITHHOLDING TAXES; TAX TREATMENT

6.1 At the time that all or any portion of the RSUs vest, the Award Recipient
must deliver to Gulf Island the amount of any taxes required by law to be
withheld. In accordance with the terms of the Plan, the Award Recipient may
satisfy the tax withholding obligation by delivering currently owned shares of
Common Stock or by electing to have Gulf Island withhold from the shares of the
Award Recipient otherwise would receive hereunder shares of Common Stock having
a value equal to the minimum amount required to be withheld (as determined under
the Plan).

6.2 The RSUs are intended to constitute short-term deferrals under Section 409A
of the Code (“Section 409A”), and the regulations and guidance issued
thereunder. However, each Award Recipient should consult his or her own tax
advisor as to the tax effect of amounts payable to the Award Recipient under the
Plan. Gulf Island reserves the right to amend this Agreement to the extent it
reasonably determines is necessary in order to preserve the intended tax
consequences of the RSU Award in light of Section 409A and any regulations or
other guidance promulgated thereunder. Neither the Company nor the members of
the Committee shall be liable for any determination or action taken or made with
respect to this Agreement or the RSU Award granted thereunder.

7.

ADDITIONAL CONDITIONS

Anything in this Agreement to the contrary notwithstanding, if at any time Gulf
Island further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant hereto, such shares of Common Stock shall not be issued,
in whole or in part, or the restrictions thereon removed, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to Gulf Island. Gulf Island
agrees to use commercially reasonable efforts to issue all shares of Common
Stock issuable hereunder on the terms provided herein.

 

3



--------------------------------------------------------------------------------

8.

NO CONTRACT OF EMPLOYMENT INTENDED

Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.

9.

BINDING EFFECT

This Agreement may not be transferred, assigned pledged or hypothecated in any
manner at law or otherwise, other than by will or by the laws of descent and
distribution, if applicable, and shall not be subject to execution, attachment
or similar process. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
legal representatives and permitted successors. Without limiting the generality
of the foregoing, whenever the term “Award Recipient” is used in any provision
of this Agreement under circumstances where the provision appropriately applies
to the heirs, executors, administrators or legal representatives to whom this
award may be transferred by will or by the laws of descent and distribution, the
term “Award Recipient” shall be deemed to include such person or persons.

10.

INCONSISTENT PROVISIONS

The RSUs granted hereby are subject to the terms, conditions, restrictions and
other provisions of the Plan as fully as if all such provisions were set forth
in their entirety in this Agreement. If any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control. The
Award Recipient acknowledges that a copy of the Plan and a prospectus
summarizing the Plan was distributed or made available to the Award Recipient
and that the Award Recipient was advised to review such materials prior to
entering into this Agreement. The Award Recipient waives the right to claim that
the provisions of the Plan are not binding upon the Award Recipient and the
Award Recipient’s heirs, executors, administrators, legal representatives and
successors.

11.

GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas. For purposes of litigating any dispute that arises directly
or indirectly from the relationship of the parties evidenced by the grant of the
RSU Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the courts of Harris County, Texas, or the federal
courts for the United States for the Southern District of Texas, and no other
courts, where this grant is made and/or to be performed.

 

4



--------------------------------------------------------------------------------

12.

MISCELLANEOUS

12.1 The Award Recipient understands and acknowledges that he is one of a
limited number of employees of the Company who have been selected to receive
grants of RSU Awards and that the grant is considered confidential information.
The Award Recipient hereby covenants and agrees not to disclose the award of RSU
Awards pursuant to this Agreement to any other person except (a) the Award
Recipient’s immediate family and legal or financial advisors who agree to
maintain the confidentiality of this Agreement, (b) as required in connection
with the administration of this Agreement and the Plan as it relates to this
award or under applicable law, (c) to the extent the terms of this Agreement
have been publicly disclosed by the Company and (d) as may be required pursuant
to Section 16 of the Securities Exchange Act of 1934.

12.2 The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Agreement as it has with respect to the Plan.
Any interpretation of this Agreement by the Committee and any decision made by
it with respect to this Agreement shall be final and binding on all persons.

12.3 Notwithstanding anything in this Agreement to the contrary, the terms of
this Agreement shall be subject to the terms of the Plan, and this Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan. Terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Plan.

12.4 Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to Gulf Island at its office, 16225 Park Ten Place, Suite 280,
Houston, Texas 77084, to the attention of the Secretary or at such other address
as Gulf Island may specify in writing to the Award Recipient by a notice
delivered in accordance with this Section 12.4. All notices to the Award
Recipient shall be delivered to the Award Recipient’s address on file with the
Company or at such other address as the Award Recipient may specify in writing
to the Secretary by a notice delivered in accordance with this Section 12.4 and
Section 12.6.

12.5 Gulf Island’s obligation under the Plan and this Agreement is an unsecured
and unfunded promise to pay benefits that may be earned in the future. Gulf
Island shall have no obligation to set aside, earmark or invest any fund or
money with which to pay its obligations under this Agreement. The Award
Recipient or any successor in interest shall be and remain a general creditor of
Gulf Island in the same manner as any other creditor having a general claim for
matured and unpaid compensation.

12.6 Gulf Island may, in its sole discretion, deliver any documents related to
the Award Recipient’s current or future participation in the Plan by electronic
means or request the Award Recipient’s consent to participate in the Plan by
electronic means. By accepting the terms of this Agreement, the Award Recipient
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by Gulf Island or a third party designated by Gulf Island.

12.7 The Award Recipient must expressly accept the terms and conditions of this
Agreement by executing this Agreement in a timely manner. If the Award Recipient
does not accept the terms of this Agreement, this RSU Award is subject to
cancellation.

 

5



--------------------------------------------------------------------------------

13.

ENTIRE AGREEMENT; MODIFICATION; WAIVER

The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto, including by
electronic means as provided in Section 12.6. Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained herein made prior to the acceptance of
the Agreement shall be void and ineffective for all purposes.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.

 

GULF ISLAND FABRICATION, INC. By:

 

Name: Title:

 

{Insert name} Award Recipient

 

7